DETAILED ACTION
This action is in response to the RCE received 06/09/2022 in which claims 1, 12 and 15 have been amended, claim 20 has been newly added; and claims 1-20 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
The information disclosure statement(s) (IDS) submitted A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Other References of Note:
The following reference is noted as relevant to the instant application but is not currently relied upon in a rejection:
US 2014/0262095 A1 – discloses an ion exchange process (335), which may be weak acid cation exchange resin in hydrogen form [0035], upstream of an RO unit 345, which is a closed system to CO2.
Claim Interpretation
Claim 1 recites “An apparatus… including: …an inlet which is connected to an inlet of the membrane filtration system”. It is noted that the first “an inlet” is seen as being “an inlet of the apparatus” which is separate and distinct from the “an inlet of the membrane filtration system”.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one liquid treatment device for the treatment of liquid by ion exchange including a cation exchange material of which a majority of functional sites per unit volume have a hydrogen ion as their counterion” in claims 1 and 15 – disclosed as a cartridge; see instant specification [0073].
“a liquid treatment device for dissolving at least one mineral contributing to carbonate hardness in water into at least some of the liquid passing through the section” in claims 1 and 15 – disclosed as a cartridge; see instant specification [0086].
“at least one device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the liquid treatment device” in claim 4 – disclosed as a variable ratio flow divider; see instant specification [0082], [0094].
“including a control device for providing a signal to the device for adjusting the volumetric flow rate ratio in dependence on at least one of a target value and a target range of a measure of a concentration of components in liquid including at least components contributing to carbonate hardness” in claim 5 – disclosed as an electrical controller connected to sensors; see instant specification [0072], [0079]-[0080], [0084].
“at least one device for adjusting a recovery ratio of the membrane filtration device” in claims 8 and 17 – disclosed as variable flow resistance; see instant specification [0084], [0094].
“at least one device for varying a proportion of liquid treated by the cation exchange material of” in claims 11 and 18 – disclosed as variable-ratio flow divider; see instant specification [0082], [0094].
“device of the apparatus effective to a) release hydrogen in exchange for cations of carbonate mineral in the liquid to be treated and b) increase the amount of free carbon dioxide in the liquid” in claim 20 – disclosed as a filter cartridge using cation exchange resin of which at least a portion is in the hydrogen form; see instant specification [0010]-[0011], [0075].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Applicant’s agreement with the previous 112(f) interpretations in the Remarks dated 09/08/2020 is acknowledged, however Applicant’s are directed to note the new/amended interpretations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,416,668 B1 (hereinafter “Al-Samadi-2”) in view of US 2014/0014582 A1 (hereinafter “Muro”) and Anthony Withers, Options for recarbonation, remineralisation and disinfection for desalination plants, Desalination, Volume 179, Issues 1–3, 2005, Pages 11-24  (hereafter “Withers”).
Regarding claim 1, 12 and 15 Al-Samadi-2 discloses an apparatus and method for conditioning an aqueous liquid, including: 
a membrane filtration device (RO 25/30) for filtering salts from the liquid and the step ii) of subjecting the liquid to membrane filtration to obtain filtrate, wherein salts are removed from the liquid; 
an inlet which is connected to an inlet of the membrane filtration device via at least a first liquid treatment device (charge neutralization 17) which may be via the treatment of liquid by ion exchange including weak action cation exchange resin (Claims 7, 31 and 44, i.e. where a weak action cation exchange resin is well known to inherently and/or obviously include resins of which a majority of functional sites per unit volume have a hydrogen ion as their counterion,  and which are thus effective to a) release hydrogen in exchange for cations of carbonate minerals in the liquid to be treated and b) increase the amount of free carbon dioxide in the liquid), and using the first liquid treatment device for the step i) of subjecting the liquid to a treatment by ion exchange, wherein the liquid is contacted with a cation exchange material and
wherein the first liquid treatment device is arranged upstream from the membrane filtration device; and thus the subjecting the liquid to the treatment by ion exchange is carried out prior to subjecting the liquid to membrane filtration; (Figs. 1-4; C7/L23-C11/L67)
wherein the apparatus does not disclose a means to vent CO2 after the ion exchange process and thus is seen to obviously be (or wherein it would have been obvious to form it as) a closed system so that degassing of carbon dioxide is prevented. 
Al-Samadi-2 does not disclose (1) a section arranged to process filtrate produced by the membrane filtration device, which section includes a second liquid treatment device for dissolving at least one mineral contributing to carbonate hardness in water into at least some of the liquid passing through the section, wherein the second liquid treatment device includes minerals that are one or more of magnesium oxide, calcium oxide, magnesium calcium carbonate MgCa(CQ3)2, magnesium carbonate. calcium carbonate. magnesium hydroxide and calcium hydroxide and the step iii) of treating the filtrate, wherein treating the filtrate includes increasing a concentration of said at least one mineral contributing to carbonate hardness, or (2) the membrane filtration device being permeable to the increased amount of free carbon dioxide, wherein the increased amount of free carbon dioxide is passed through the membrane whereupon it is used to raise the concentration of dissolved minerals contributing to carbonate hardness, and wherein steps i), ii) and iii) are performed in order. 
However, with regard to (1) Muro discloses a fluid remineralization method, wherein it is disclosed that after water is treated, it often must have its hardness adjusted/increased to comply with current legislation/regulations based on its intended use, i.e. for human consumption, industrial, etc. and this is accomplished via reaction between a calcium or magnesium compound (calcium carbonate, calcium-magnesium carbonate, and/or Calcium hydroxide) and carbon dioxide or acid [0001]-[0011], increasing a concentration of said at least one mineral contributing to carbonate hardness.  The process and device used include flowing the water through a liquid treatment device 4 (i.e. which may be a bed of minerals [0010]) for dissolving at least one mineral contributing to carbonate hardness in water into at least some of the liquid passing through the section (Figs. 1-4), wherein the liquid treatment device includes the minerals calcium carbonate, calcium-magnesium carbonate, and/or Calcium hydroxide; as well as injecting CO2 and/or acid and reacting them in a reactor ([0018]-[0032], [0069]-[0074]).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method and apparatus of Al-Samadi-2 by including a section arranged to process filtrate produced by the membrane filtration device, which section includes at least the liquid treatment deice, CO2 injector, and reactor and subjecting the treated water (i.e. after membrane processing) to a remineralization process to add hardness as disclosed by Muro because this allows adjustment of the hardness of the water so that it can meet the necessary requirements for its final use such as human consumption or in industry.
With regard to (2) the membrane filtration device being permeable to the increased amount of free carbon dioxide, Withers discloses the treatment of RO permeate to increase alkalinity/carbonate hardness by adding calcium compounds (including calcium carbonate and calcium hydroxide; Secs. 2.1. and 2.2.) and that it is added in order to react with CO2 to create said alkalinity/carbonate hardness and to neutralize any excess free CO2 (Secs. 2.1., 2.2., ), where free CO2 is known to be “readily available in SWRO permeate” (Sec. 3.2.). Thus is known to allow CO2 to permeate the RO membrane during filtration to then be used to react with calcium carbonate or calcium hydroxide in order to increase carbonate hardness.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method and apparatus of Al-Samadi-2 in view of Muro by having the membrane be permeable to the free CO2 so that the increased amount of free carbon dioxide is passed through the membrane whereupon it is used to raise the concentration of dissolved minerals contributing to carbonate hardness as disclosed by Withers because this provides a source of readily available CO2 which is used to adjust hardness (as above).
Thus in combination, to claim 12, steps i), ii) and iii) are performed in order.
Note:  Claim 1 is an apparatus claim, and does not positively claim free CO2 being generated, and does not claim an actual or relative amount of free CO2.
Regarding claim 20 Al-Samadi-2 in view of Muro and Withers discloses the apparatus according to claim 1, wherein the first liquid treatment device is the only device of the apparatus effective to a) release hydrogen in exchange for cations of carbonate minerals in the liquid to be treated and b) increase the amount of free carbon dioxide in the liquid (no other ion exchange devices are disclosed as necessary in Al-Samadi-2).  

Claims 2-6, 11, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Samadi-2 in view of Muro and Withers in view of WO 2014/006128 A21 (hereinafter “Conradt”).
Regarding claim 2 Al-Samadi-2 in view of Muro and Withers discloses the apparatus according to claim 1, but does not disclose the liquid treatment device includes at least one replaceable liquid treatment cartridge housing the cation exchange material. 
However Conradt discloses an ion exchanger water treatment device wherein the ion changer/water softener is in the form a replaceable liquid treatment cartridge housing the cation exchange material in order for it to be easily replaced (P15/L29-32).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Al-Samadi-2 in view of Muro and Withers by substituting for the first liquid treatment device the replicable cartridge liquid treatment device of Conradt because this allows the treatment materials to be replaced when needed (P15/L29-32).
Regarding claims 3-6 Al-Samadi-2 in view of Muro, Withers and Conradt the apparatus according to claim 2, wherein the inlet of the apparatus is connected to the inlet of the membrane filtration device via a flow path (i.e. between 10 and 22) but does not disclose (to claim 3) said flow path bypassing at least a section of the at least first one liquid treatment device containing the cation exchange material or (claim 4) at least one device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the first liquid treatment device containing the cation exchange material and liquid flowing along the flow path bypassing the section or (claim 5) a control device for providing a signal to the device for adjusting the volumetric flow rate ratio in dependence on at least one of a target value and a target range of a measure of a concentration of components in liquid including at least components contributing to carbonate hardness, or (claim 6) the liquid treatment cartridge includes a mixing location where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material.
However Conradt discloses a flow divider 4 which provides a flow path for allowing feed water to bypass an ion exchange liquid treatment device 3, by using a motor 5 connected to the flow divider 4 for adjusting the flow between cartridge and bypass (i.e. a device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the first liquid treatment device containing the cation exchange material and liquid flowing along the flow path bypassing the section), a control device 6/7 i.e. for providing a signal to the flow divider in dependence on at least one of a target value of temporary hardness, i.e. which is a measure of a concentration of components in liquid including at least components contributing to carbonate hardness, and a mixing location 8 where the two flows meet and mix, i.e. where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material (Fig. 1 and 5; P22/L18-P24/L19).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Al-Samadi-2 in view of Muro, Withers and Conradt by adding a bypass flow route, flow divider, motor, control unit and mixing location and controlling the hardness reduction to a target value via blending/mixing the bypass flow and treated flow as disclosed by Conradt because this allows for the controlling the amount of fluid treatment, the resulting temporary hardness and monitoring of the treatment cartridge so that is may be replaced when necessary (P15/L29-32; P22/L18-P24/L19).
Regarding claim 11 Al-Samadi-2 in view of Muro and Withers discloses the apparatus according to claim 10, including a sensor system which includes a sensor (an of 12, 23, 24) downstream of the liquid treatment device for the treatment of liquid by ion exchange, and a signal processing device 25, arranged to monitor the signals of the sensors (Fig. 1, C3/L56-62) but does not disclose at least one device for varying a proportion of liquid treated by the cation exchange material in a blend of liquid further including liquid that has bypassed the cation exchange material.
However Conradt discloses a flow divider 4 which provides a flow path for allowing feed water to bypass an ion exchange liquid treatment device 3, by using a motor 5 connected to the flow divider 4 for adjusting the flow between cartridge and bypass (i.e. a device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the first liquid treatment device containing the cation exchange material and liquid flowing along the flow path bypassing the section), a control device 6/7 i.e. for providing a signal to the flow divider in dependence on at least one of a target value of temporary hardness, i.e. which is a measure of a concentration of components in liquid including at least components contributing to carbonate hardness, and a mixing location 8 where the two flows meet and mix, i.e. where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material (Fig. 1 and 5; P22/L18-P24/L19).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Al-Samadi-2 in view of Muro and Withers by adding a bypass flow route, flow divider, motor, control unit and mixing location and controlling the hardness reduction to a target value via blending/mixing the bypass flow and treated flow as disclosed by Conradt because this allows for the controlling the amount of fluid treatment, the resulting temporary hardness and monitoring of the treatment cartridge so that is may be replaced when necessary (P15/L29-32; P22/L18-P24/L19).
Regarding claims 13-14 and 19 Al-Samadi-2 in view of Muro, Withers and Conradt discloses the apparatus according to claim 12, but does not disclose (claim13) reducing the carbonate hardness of the liquid through the treatment by ion exchange to an extent dependent on at least one of a target value and a target range of the carbonate hardness in the conditioned liquid, (claim 14) including blending the liquid subjected to the treatment by ion exchange with liquid that is at most subjected to a lower extent to the treatment by ion exchange, or (claim 19) including blending the liquid subjected to the treatment by ion exchange with liquid that is at most subjected to a lower extent to the treatment by ion exchange.
However Conradt discloses a flow divider 4 which provides a flow path for allowing feed water to bypass an ion exchange liquid treatment device 3, by using a motor 5 connected to the flow divider 4 for adjusting the flow between cartridge and bypass (i.e. a device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the first liquid treatment device containing the cation exchange material and liquid flowing along the flow path bypassing the section), a control device 6/7 i.e. for providing a signal to the flow divider in dependence on at least one of a target value of temporary hardness, i.e. which is a measure of a concentration of components in liquid including at least components contributing to carbonate hardness, and a mixing location 8 where the two flows meet and mix, i.e. where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material (Fig. 1 and 5; P22/L18-P24/L19).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Al-Samadi-2 in view of Muro, Withers and Conradt by adding a bypass flow route, flow divider, motor, control unit and mixing location and controlling the hardness reduction to a target value via blending/mixing the bypass flow and treated flow as disclosed by Conradt because this allows for the controlling the amount of fluid treatment, the resulting temporary hardness and monitoring of the treatment cartridge so that is may be replaced when necessary (P15/L29-32; P22/L18-P24/L19).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Samadi-2 in view of Muro and Withers and further in view of US 3,776,842 (hereafter “Grimme”).
Regarding claim 7 Al-Samadi-2 in view of Muro and Withers discloses the apparatus according to claim 1, but is silent to if the membrane filtration device is arranged to operate in crossflow mode. However Grimme discloses a similar water filtration arrangement using reverse osmosis wherein the membranes are shown to be used in cross flow mode (Fig. 1, membranes show cross flow filtration RO setup), and it would therefore have been obvious to use this form of membrane filtration for the membrane process as disclosed in Al-Samadi-2 because no particular mode is disclosed in Smith and thus one of skill in the art would look to similar prior art devices such as Grimme to decide on an operation mode to use.
Regarding claim 8 Al-Samadi-2 in view of Muro, Withers and Grimme discloses the apparatus according to claim 7, but does not disclose at least one device for adjusting a recovery ratio of the membrane filtration device through which the apparatus is arranged to conduct liquid originating from a retentate outlet of the membrane filtration device.
However Grimme discloses an RO membrane water treatment process wherein at least one device (19) is included for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal (C2/L41-69); i.e. for controlling the recovery ratio.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Al-Samadi-2 in view of Muro, Withers and Grimme by adding the device for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal as disclosed by Grimme because this allows for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal (C2/L41-69); i.e. for controlling the recovery ratio.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Samadi-2 in view of Muro and Withers in view of WO 2014/093049 A1 (hereinafter “Colburn”).
Regarding claim 9 Al-Samadi-2 in view of Muro and Withers discloses the apparatus according to claim 1, but does not disclose wherein the section for processing the filtrate includes a section accommodating the at least one mineral to be dissolved, wherein the section for processing the filtrate defines a flow path bypassing the section accommodating the at least one mineral to be dissolved, and wherein the section for processing the filtrate includes a mixing location for blending liquid led through the section accommodating the at least one mineral to be dissolved with liquid led along the flow path bypassing that section. 
However Colburn discloses a water softener 718 is provided after a filter 718 and has a bypass section with valve 726 which allows control of the amount of fluid which flows through the softener to control hardness removal and then mixes the bypass back with the treated fluid (Fig. 7A; Pg. 31, 3rd paragraph).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Al-Samadi-2 in view of Muro and Withers by adding a bypass section with valve around the second treatment device that then mixes back with the flow after the treatment device as disclosed by Colburn because this allows for control of the amount of fluid which flow through the treatment device (Fig. 7A; Pg. 31, 3rd paragraph).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Samadi-2 in view of Muro and Withers in view of US 5,174,901 (hereinafter “Smith”).
Regarding claim 10 Al-Samadi-2 in view of Muro and Withers discloses the apparatus according to claim 1, but does not disclose including a sensor system for quantifying a reduction in carbonate hardness of an aqueous liquid between the inlet of the apparatus and the inlet of the membrane filtration device. 
However Smith discloses a similar process of treating wastewater, where an ion exchange process is used upstream of an RO process (Fig. 1 and C2/L47-C3/L62) and including a sensor system 12 for quantifying a reduction in carbonate hardness of an aqueous liquid between an inlet of the apparatus and an inlet of the membrane filtration device (C3/L56-62).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Al-Samadi-2 in view of Muro and Withers by a sensor system for quantifying a reduction in carbonate hardness of an aqueous liquid between the inlet of the apparatus and the inlet of the membrane filtration device as disclosed by Smith because this allows for the monitoring of the treatment process.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Samadi-2 in view of Muro, Withers, Conradt and Grimme.
Regarding claim 16 Al-Samadi-2 in view of Muro, Withers and Conradt discloses the apparatus according to claim 5, but does not disclose (1) the liquid treatment cartridge includes a mixing location where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material, or (2) wherein the membrane filtration device is arranged to operate in cross-flow mode. 
However, with regard to (1) a mixing location, However Conradt discloses a flow divider 4 which provides a flow path for allowing feed water to bypass an ion exchange liquid treatment device 3, by using a motor 5 connected to the flow divider 4 for adjusting the flow between cartridge and bypass (i.e. a device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the first liquid treatment device containing the cation exchange material and liquid flowing along the flow path bypassing the section), a control device 6/7 i.e. for providing a signal to the flow divider in dependence on at least one of a target value of temporary hardness, i.e. which is a measure of a concentration of components in liquid including at least components contributing to carbonate hardness, and a mixing location 8 where the two flows meet and mix, i.e. where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material (Fig. 1 and 5; P22/L18-P24/L19).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Al-Samadi-2 in view of Muro, Withers and Conradt by adding a bypass flow route, flow divider, motor, control unit and mixing location and controlling the hardness reduction to a target value via blending/mixing the bypass flow and treated flow as disclosed by Conradt because this allows for the controlling the amount of fluid treatment, the resulting temporary hardness and monitoring of the treatment cartridge so that is may be replaced when necessary (P15/L29-32; P22/L18-P24/L19).
With regard to (2) membrane operation in crossflow mode, Grimme discloses a similar water filtration arrangement using reverse osmosis wherein the membranes are shown to be used in cross flow mode (Fig. 1, membranes show cross flow filtration RO setup), and it would therefore have been obvious to use this form of membrane filtration for the membrane process as disclosed in Al-Samadi-2 because no particular mode is disclosed in Smith and thus one of skill in the art would look to similar prior art devices such as Grimme to decide on an operation mode to use.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Samadi-2 in view of Muro, Withers, Conradt and Grimme further in view of Colburn.
Regarding claim 17 Al-Samadi-2 in view of Muro, Withers, Conradt and Grimme discloses the apparatus according to claim 16, but does not disclose at least one device for adjusting a recovery ratio of the membrane filtration device, through which the apparatus is arranged to conduct liquid originating from a retentate outlet of the membrane filtration device, wherein the section for processing the filtrate includes a section accommodating the at least one mineral to be dissolved, wherein the section for processing the filtrate defines a flow path bypassing the section accommodating the at least one mineral to be dissolved, and wherein the section for processing the filtrate includes a mixing location for blending liquid led through the section accommodating the at least one mineral to be dissolved with liquid led along the flow path bypassing that section. 
However, with regard to a device for adjusting the recovery ratio, Grimme discloses an RO membrane water treatment process wherein at least one device (19) is included for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal (C2/L41-69); i.e. for controlling the recovery ratio.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Al-Samadi-2 in view of Muro, Withers, Conradt and Grimme by adding the device for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal as disclosed by Grimme because this allows for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal (C2/L41-69); i.e. for controlling the recovery ratio.
With regard to the section for processing the filtrate, However Colburn discloses a water softener 718 is provided after a filter 718 and has a bypass section with valve 726 which allows control of the amount of fluid which flows through the softener to control hardness removal and then mixes the bypass back with the treated fluid (Fig. 7A; Pg. 31, 3rd paragraph).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Al-Samadi-2 in view of Muro, Withers, Conradt and Grimme by adding a bypass section with valve around the second treatment device that then mixes back with the flow after the treatment device as disclosed by Colburn because this allows for control of the amount of fluid which flow through the treatment device (Fig. 7A; Pg. 31, 3rd paragraph).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Samadi-2 in view of Muro, Withers, Conradt, Grimme and Colburn and further in view of Smith.
Regarding claim 18 Al-Samadi-2 in view of Muro, Withers, Conradt, Grimme and Colburn discloses the apparatus according to claim 17, but does not disclose (1) including a sensor system for quantifying a reduction in carbonate hardness of an aqueous liquid between the inlet of the apparatus and the inlet of the membrane filtration device, and wherein the sensor system includes a sensor downstream of the first liquid treatment device for the treatment of liquid by ion exchange, and a signal processing device, arranged to infer the reduction from a variation in the signal in response to a variation in the proportion; or (2) at least one device for varying a proportion of liquid treated by the cation exchange material in a blend of liquid further including liquid that has bypassed the cation exchange material.
However, with regard to (1) a sensor system, Smith discloses a similar process of treating wastewater, where an ion exchange process is used upstream of an RO process (Fig. 1 and C2/L47-C3/L62) and including a sensor system 12, 23, 24, 25 for quantifying a reduction in carbonate hardness of an aqueous liquid between the inlet of the apparatus and the inlet of a membrane filtration device (Smith C3/L56-62) including a sensor system includes a sensor 12, 23, 24 downstream of an ion exchange device, and a signal processing device 25, arranged to monitor the signals of the sensors and determine from them carbonate hardness reduction (i.e. it infers the reduction from a variation in the signal in response to a variation in the proportion (Fig. 1, C3/L56-62).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Al-Samadi-2 in view of Muro, Withers, Conradt, Grimme and Colburn by including a sensor system for quantifying a reduction in carbonate hardness of an aqueous liquid between the inlet of the apparatus and the inlet of the membrane filtration device, and wherein the sensor system includes a sensor downstream of the first liquid treatment device for the treatment of liquid by ion exchange, and a signal processing device, arranged to infer the reduction from a variation in the signal in response to a variation in the proportion as disclosed by Smith because this allows for the monitoring of the treatment process.
With regard to (2) as device for varying a proportion of liquid treated by the cation exchange material, Conradt discloses a flow divider 4 which provides a flow path for allowing feed water to bypass an ion exchange liquid treatment device 3, by using a motor 5 connected to the flow divider 4 for adjusting the flow between cartridge and bypass (i.e. a device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the first liquid treatment device containing the cation exchange material and liquid flowing along the flow path bypassing the section), a control device 6/7 i.e. for providing a signal to the flow divider in dependence on at least one of a target value of temporary hardness, i.e. which is a measure of a concentration of components in liquid including at least components contributing to carbonate hardness, and a mixing location 8 where the two flows meet and mix, i.e. where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material (Fig. 1 and 5; P22/L18-P24/L19).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Al-Samadi-2 in view of Muro, Withers, Conradt, Grimme, Colburn and Smith by adding a bypass flow route, flow divider, motor, control unit and mixing location and controlling the hardness reduction to a target value via blending/mixing the bypass flow and treated flow as disclosed by Conradt because this allows for the controlling the amount of fluid treatment, the resulting temporary hardness and monitoring of the treatment cartridge so that is may be replaced when necessary (P15/L29-32; P22/L18-P24/L19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773